DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2. 	The information disclosure statements (IDS) submitted on August 30th 2019 and March 23rd 2021 are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-3, 5, 8, 9 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Makita (JP 5707267 B2; refer to attached translation).
Regarding claim 1, Makita discloses an electric tool (1) comprising:
a motor (M);
a housing (2, 3) containing the motor (M; Fig. 1);
60) provided frontward of the motor (M) in the housing (3) and including a brake member (62) movable frontward (Fig. 10) and rearward (Fig. 1) between a brake position that is at a rear side and at which the brake member (62) brakes an output shaft (6) of the motor (M) and a brake release position that is at a front side and at which braking of the output shaft (6) is released;
a switch lever (33) provided to the housing (2, 3) and movable between an initial position (Fig. 1) at which the switch lever (33) projects from the housing (2, 3) and a push-in position (Fig. 10) at which the switch lever (33) is pushed to the housing (2, 3) side and turns ON a switch (see annotated diagram 1 below), for driving the motor (M), provided in the housing (2, 3; pg. 17 para. 7);
a slide member (71) provided in the housing (2, 3) and slidable between a forward position (Fig. 10) at which the slide member (71) moves the brake member (60) to the brake release position (pg. 18 para. 7) and a retraction position (Fig. 1) at which the slide member (73) moves the brake member (60) to the brake position (pg. 18 para. 6); and
an interlocking mechanism (37, 71, 72) configured to interlock the brake mechanism (60) with the switch lever (33; Fig. 1), wherein 
the interlocking mechanism (37, 71, 72) includes a link member (37) that is interposed between the switch lever (33) and the slide member (71), that moves the slide member (71) to the forward position at the push-in position of the switch lever (33; Fig. 10), and that moves the slide member (71) to the retraction position at the initial position of the switch lever (33; Fig. 1).


    PNG
    media_image1.png
    475
    345
    media_image1.png
    Greyscale

Diagram 1

Regarding claim 2, Makita discloses wherein the link member (37) has two arms projecting in different directions from a fulcrum (90) and is rotatably supported (about element 90), and when one of the arms is pressed by the switch lever (33) moving to the push-in position (Fig. 10), the other of the arms presses the slide member (71) to the forward position (Fig. 10).
Regarding claim 3, Makita discloses wherein the fulcrum (90) is supported at the housing side (2, 3; Fig. 1).
Regarding claim 5, Makita discloses wherein the two arms of the link member (37) have different lengths (Fig. 1).
Regarding claim 8, Makita discloses an electric tool (1) comprising:
a motor (M);
a housing (2, 3) containing the motor (M; Fig. 1);
a brake mechanism (60) provided frontward of the motor (M) in the housing (3) and including a brake member (62) movable frontward (Fig. 10) and rearward (Fig. 1) between a brake position that is at a rear side and at which the brake member (62) brakes an output shaft (6) of the motor (M) and a brake release position that is at a front side and at which braking of the output shaft (6) is released; and
a switch lever (33) provided to the housing (2, 3) and movable between an initial position (Fig. 1) at which the switch lever (33) projects from the housing (2, 3) and a push-in position (Fig. 10) at which the switch lever (33) is pushed to the housing (2, 3) side and turns ON a switch, for driving the motor (M), provided in the housing (2, 3; pg. 17 para. 7), wherein
62) at the brake position (pg. 18 para. 6) and the switch lever (33) at the initial position are integrally connected to each other (Fig. 1), and the brake member (62) is moved to the brake release position (pg. 18 para. 7) by pushing the switch lever (33) to push-in position (Fig. 10).
Regarding claim 9, Makita discloses wherein the brake member (62) is supported in the housing (2, 3) such that the brake member (62) can be swung about a swing fulcrum frontward and rearward (pg. 17 para. 12), and the brake member (62) is moved to the brake release position (pg. 18 para. 7) by being swung about the swing fulcrum frontward by pushing the switch lever (33).
Regarding claim 11, Makita discloses wherein the switch (see annotated diagram 1 above) is disposed rearward of the switch lever (33), and a lever member (31) is provided rearward of the switch lever (33) and is configured to interlock with an operation (48, 49, 50) on the switch lever (33; Fig. 1), to turn the switch (see annotated diagram 1 above) ON at the push-in position of the switch lever (33), and to turn the switch (see annotated diagram 1 above) OFF at the initial position of the switch lever (33; Fig. 1).
Regarding claim 12, Makita discloses wherein the lever member (31) includes: a fulcrum portion (on element S) that is rotatably supported rearward of a plunger (S) provided to the switch (see annotated diagram 1 above); an effort point portion (51) that is configured to interlock with an operation (48, 49, 50) on the switch lever (33); and a load point portion (portion of element 31 that contacts element S) that is provided between the fulcrum portion (on element S) and the effort point portion and configured to press the plunger (Figs. 1, 10).
Regarding claim 13, Makita discloses wherein the fulcrum portion (on element S) is provided at a rearmost portion of the housing (2, 3; Fig. 1).
Regarding claim 14, Makita discloses wherein the housing (2, 3) includes a motor housing (3) that contains the motor (M) and extends rearward, and the fulcrum portion (on element S) is provided at a rear portion of the motor housing (3; Fig. 1).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Makita (JP 5707267 B2; refer to attached translation).
Regarding claim 10, Makita discloses the brake member (62).
Makita fails to disclose wherein the brake member is made of metal.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the brake member with a metal, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.



Allowable Subject Matter
Claims 4, 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, Makita (JP 5707267 B2; refer to attached translation) is the most relevant prior art.
Makita discloses wherein the slide member (71) is disposed between the switch lever (33) and the link member (37).
Makita fails to disclose the switch lever (33) has a pair of left and right pressing portions for pressing the one of the arms, and the pair of left and right pressing portions interposes the slide member therebetween.
Regarding claim 6, Makita (JP 5707267 B2; refer to attached translation).
Makita discloses wherein the link member (37) is a linear member.
Makita fails to disclose wherein the link member has a front end rotatably connected to the slide member and a rear end held by the switch lever.
Makita discloses the opposite.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL, can be reached on (571)270-1926. The fax phone 
9.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/EYAMINDAE C JALLOW/Examiner, Art Unit 3731